DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following addresses applicant’s remarks/amendments dated 2nd May, 2022.  Claim(s) 1 was amended; No Claim(s) were cancelled, and Claim(s) 10-15 were added.  Therefore, Claim(s) 1-15 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020,  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5-7) with respect to the rejection of the Claim(s) 1, 9, and 17 under AlA 35 U.S.C. § 102(a)(l) and 35 U.S.C. § 102(a)(2) have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Applicant’s arguments (Remarks Pg. 7) with respect to newly added Claim(s) 10-15 have been acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hannon (US 2017/0019525 A1) in view of Hwang (US 2017 0019525 A1) in view of Megdal (US 2011/0141853 A1).
Referring to Claim 1, Hannon teaches a computer-implemented method of providing location-based functionality by a mobile computing device using acoustic signals ([0043]-[0046]), the method comprising:
receiving, by a mobile computing device, acoustic signals from one or more transmitting devices associated with a real-time locating system ([0043]-[0046]; [0065]; [0070]; [0073]);
determining, by the mobile computing device, a location of the mobile computing device based at least in part on the received acoustic signals ([0043]-[0046]; [0051]; [0065]; [0069]);
determining, by the mobile computing device, one or more actions to perform based at least in part on a control scheme associated with the real-time locating system and the determined location ([0048]-[0049]; [0065]; [0069]);
performing, by the mobile computing device, the one or more actions ([0048]-[0049]; [0065]; [0069]; [0115]-[0116]).
Hannon doesn’t explicitly teach the acoustic signals including a respective encoded identification for each of the one or more transmitting devices; determining, by the mobile computing device, a location of the mobile computing device based at least in part on decoding the respective encoded identification in the received acoustic signals.  
However, Hwang does disclose “the modem processor 1422 may perform processing for data transmission and reception, e.g., encoding, modulation, demodulation, and decoding” (see [0082]); “the generalized audio/video encoder 1432 may perform encoding for input signals from an audio/video source 1442, a microphone 1444, an image sensor 1446, etc. The generalized audio decoder 1434 may perform decoding for coded audio data and may provide output signals to a speaker/headset 1448” (see [0083]).
 Furthermore, Megdal teaches the acoustic signals ([0025]: acoustic signals) including a respective encoded identification for each of the one or more transmitting devices (underwater receivers 104 via the transmit array 108 including acoustic transducers 112) ([0037]; [0048]
determining, by the mobile computing device, a location of the mobile computing device based at least in part on decoding the respective encoded identification in the received acoustic signals ([0086]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hannon with the inventions of Hwang and Megdal  in order to have acoustic signals including a respective encoded identification for each of the one or more transmitting devices; and to determine, by the mobile computing device, a location of the mobile computing device based at least in part on decoding the respective encoded identification in the received acoustic signals for the purpose of computing absolute position the device in an effective manner based on decoded identified information from encoded identification in the received acoustic signals.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
	
Referring to Claim 2, Hannon, as modified, teaches the control scheme correlates various locations associated with the real-time locating system with one or more actions to be performed by the mobile computing device ([0043]-[0046]).

Referring to Claim 3, Hannon, as modified, teaches the control scheme further correlates one or more time periods with the one or more actions to be performed by the mobile computing device ([0045];  [0049]; [0072]; [0116]).

Referring to Claim 4, Hannon, as modified, teaches the one or more actions to be performed by the mobile computing device comprise at least one of disabling use of one or more aspects of the mobile computing device, disabling one or more radio transmitters of the mobile computing device, disabling one or more radio receivers of the mobile computing device ([0043]), disabling one or more applications installed on the mobile computing device, limiting access to one or more applications installed on the mobile computing device, adjusting an audio mode of the mobile computing device, or adjusting a security mode of the mobile computing device ([0041]; [0043]; [0045]-[0046]; [0065] [0068]; [0071]; [0115]-[0116]).

Referring to Claim 5, Hannon, as modified, teaches the real-time locating system comprises a plurality of ultrasonic transmitting devices distributed throughout an environment, and wherein receiving, by the mobile computing device, acoustic signals from one or more transmitting devices, comprises receiving ultrasonic signals from the one or more transmitting devices ([0066]-[0067]; [0081]; [0087]; [0153]-[0155]).

Referring to Claim 6, Hannon, as modified, teaches determining, by the mobile computing device, a location of the mobile computing device comprises determining a relative location of the mobile computing device within an environment associated with the real-time locating system ([0107]-[0108]; [0114]; [0212).

Referring to Claim 7, Hannon, as modified, teaches responsive to determining the location of the mobile computing device, accessing, by the mobile computing device, the control scheme ([0043]; [0072]).

Referring to Claim 8, Hannon, as modified, teaches determining, by the mobile computing device, that the mobile computing device has exited the determined location ([0041]);
in response to determining that the mobile computing device has exited the determined location, revoking, by the mobile computing device, control functionality associated with the determined location ([0041]; [0048]).
Referring to Claim 9, Hannon, as modified, teaches revoking, by the mobile computing device, control functionality comprises performing, by the mobile computing device, one or more actions to implement a default operating mode of the mobile computing device ([0048]).

Referring to Claim 11, Megdal teaches the computer-implemented method of claim 1, wherein the acoustic signals further include an encoded identifier of a surface on which one of the at least one or transmitting devices is located ([0046]).

Referring to Claim 14, Hannon, as modified, teaches the computer-implemented method of claim 1, wherein the acoustic signals further include encoded atmospheric data indicative of a speed of sound ([0053]; [0107]).

Referring to Claim 15, Hannon, as modified, teaches the computer-implemented method of claim 1, wherein the location of the mobile computing device is one of an airplane or a classroom ([0042]; wherein one of ordinary skill in the art before the effective filing date of the claimed invention would interpret a classroom to fall within the category of the predetermined detection zone within a room in a building).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hannon in view of Hwang in view of Megdal as applied to Claim(s) 1 above, and in further view of Neuhauser (US RE42627 E) in view of Mahabub (US 2012/0213375 A1).
Referring to Claim 10, Hannon, as modified, teaches the computer-implemented method of claim 1; but doesn’t explicitly teach the acoustic signals further include respective encoded sound pressure levels, and wherein the determining a location further includes decoding the respective encoded sound pressure levels.  However it is inherent that encoded information about acoustic signals would contain sound pressure levels and would thereby be decoded as well.  
Neuhauser teaches the acoustic signals further include respective encoded sound pressure levels, and decoding the respective encoded sound pressure levels (Col. 11, Lines 20-32).
Mahabub teaches the determining a location further includes decoding the respective encoded sound pressure levels ([0126]; [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hannon with the inventions of Neuhauser and Mahabub in order to have acoustic signals further include respective encoded sound pressure levels, and wherein the determining a location further includes decoding the respective encoded sound pressure levels for the purpose of accurately identifying the sound's origination point.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hannon in view of Hwang in view of Megdal as applied to Claim(s) 1 above, and in further view of Silverstein (US 2017/0328997 A1).
Referring to Claim 12, Hannon, as modified, teaches the computer-implemented method of claim 1; however, Hannon doesn’t explicitly teach the acoustic signals further include an encoded dimension of a room in which one of the at least one or transmitting devices is located.
Silverstein teaches the acoustic signals further include an encoded dimension of a room in which one of the at least one or transmitting devices is located ([0250]; [0333]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hannon with the invention of Silverstein in order to have the acoustic signals further include an encoded dimension of a room in which one of the at least one or transmitting devices is located for the purpose of optimizing resolution in the area of interest.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hannon in view of Hwang in view of Megdal as applied to Claim(s) 1 above, and in further view of Breed (US 2008/0086240 A1).
Referring to Claim 13, Hannon, as modified, teaches the computer-implemented method of claim 12, wherein the determining a location further includes using at least one of arrival times, angles of arrival, time differences of arrival, or times of flight ([0067]; Claim 1).  However, Hannon doesn’t explicitly teach in conjunction with the encoded dimension.
Breed teaches the determining a location further includes using at least one of arrival times, angles of arrival, time differences of arrival, or times of flight in conjunction with the encoded dimension ([0388]; [0923]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hannon with the invention of Breed in order to include using at least one of arrival times, angles of arrival, time differences of arrival, or times of flight in conjunction with the encoded dimension for the purpose of  determining location of the component by triangulation.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645   

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645